DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
	On pages 9-10 of the Applicant’s Response, Applicant argues with respect to Conrad that a program altered on-the-fly and in real-time based on viewer reactions does not clearly show or suggest selecting and organizing the transition to the next frame segment of the video stream from among the optional frame segments according to a feedback of the input signal that is also dynamically analyzed. The media reactions, portion module 224 may determine a future portion of the currently presented media program to present, but again this is not dynamic analysis.
	The Examiner respectfully disagrees because as previously discussed, Conrad teaches that a media program may have a plurality of alternate portions. A viewer’s reaction to a current media portion is used to select a future alternate portion of the media program. Conrad discloses that the live presentation is altered on-the-fly and in real-time based on those reactions. In other words, the analysis of Conrad is not done at a later time or after the program has concluded, instead the analysis is performed dynamically. Moreover, Merriam-Webster defines “dynamic” as “marked by usually continuous and productive activity or change” (see https://www.merriam-webster.com/dictionary/dynamic). One of ordinary skill in the art would recognize that a system that determines further portions of a currently presented media program based on real-time viewer reactions as disclosed in Conrad is a dynamic system.

	On pages 12-13 of the Applicant’s Response, Applicant argues that Conrad does not correlate the customer response data with advertisement variable setting for optimizing advertisements. Moreover, the combination of Brazell and Conrad do not select and organize the transition to the next frame segment of the video stream from among the optional frame segments according to the feedback of the input signal that is dynamically analyzed. 
	The Examiner notes that Brazell discloses a method for optimizing advertising variable settings in response to acquired data ([0003]). In particular, Brazell discloses that one of the problems typical in creating effective advertising is determining a customer’s response to a particular advertisement. Further still, another problem with maximizing the effectiveness of advertising is the significant time delay between obtaining the customer response data, creating the advertisement, and broadcasting the advertisement. Therefore, there is a need for a process that is able to efficiently generate an advertisement with respect to time sensitive customer response data ([0006]-[0007]). Moreover, customer data includes identifying various customer reactions to an advertisement with respect to advertising variable settings included in the advertisement. Advertising variable settings include a plurality of aspects of an advertisement that can be used to identify particular customer preferences. The method 200 begins by generating customer response data, act 210. Customer response data includes identifying various customer reactions to an advertisement with respect to advertising variable settings included in the advertisement. These reactions include but are not limited to purchasing a product, not purchasing a product, changing 
	Conrad was relied upon to teach “the input signal including a plurality of criteria noted according to a time of the composed set of data” ([0122], Fig. 5, i.e., user reactions are correlated to specific portions of the media program). In particular, Figure 5 illustrates a time-based graph 500 having interest levels 502 for forty time periods 504 over a portion of a media program. During the first advertisement, which covers time periods 18 to 22, interest module 108 determines that the user has a medium low interest level.  For time periods 23 to 28, however, interest module 108 determines that the user has a very low interest level (because he is looking away and talking or left the room, for example). For the last advertisement, which covers time period 28 to 32, however, interest module 108 determines that the user has a medium interest level for time periods 29 to 32--most of the advertisement. 
 	In other words, Conrad monitors a viewer’s reaction (i.e., interest level) and correlates the viewer’s reaction to specific times of the media program including the advertisements. As discussed above, the viewer reactions are used to dynamically select future portions of the media program. In particular, Conrad explicitly discloses “a media program, such as a 30-second advertisement, may have a previously-set first ten-second portion but have five alternative second portions of ten seconds, and fifteen alternative third portions of ten seconds. Portion module 224, as noted in part above, receives a current media reaction or reactions of a user, a group of users, or many users to a portion of one of media programs 210.  These media reactions may include 

	On page 14 of the Applicant’s Response, Applicant argues with respect to claim 3 that the cited references fails to disclose “a plurality of the input devices sending a plurality of the input signals according to the review of composed set of data.”
As previously discussed, the combination of Brazell and Conrad discloses a composed set of data (see rejection below). However, the combination still failed disclose “a plurality of the input devices sending a plurality of the input signals according to the review of composed set of data.”
Burger was then relied upon to teach the technique of providing a plurality of the input devices sending a plurality of the input signals according to the review of composed set of data ([0002], [0008]-[0012], Fig. 1, i.e., the system receives emotional responses from a plurality of viewers viewing advertisements). In other words, a plurality of viewer systems each include input devices (i.e., media computing devices) connected to a video viewing environment sensor system 106 used to identify individuals, detect 

Miscellaneous
It is noted that Claims 18-20 recite a “computer readable storage medium”. The specification in the instant application discloses that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” (see [0082]). Thus, the “computer readable storage medium” of claims 18-20 are interpreted by the Examiner as encompassing non-transitory media and not construed as transitory signals per se. 

Allowable Subject Matter
Claims 2, 4-5, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and providing a terminal disclaimer to overcome the double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 13, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, respectively of U.S. Patent No. 10,142,702. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, note the following similarities between the instant application claim 1 and patent 10,142,702 claim 1.
a) the claimed “A system for A/B split testing, comprising: a storage device storing a set of data; a processor coupled to the storage device;” (lines 1-3) of instant application claim 1 corresponds to “A system for A/B split testing, comprising: a storage device storing a set of data; a processor coupled to the storage device;” (lines 6-8) of the patented claim 1. 
b) the claimed “an input device receiving input from a sensor according to a review of composed set of data;” (lines 4-5) of instant application claim 1 corresponds to “an input device receiving input from a sensor according to a review of composed set of data;” (lines 9-10) of the patented claim 1.

d) the claimed “wherein the processor is configured to analyze the input signal and extracts the plurality of criteria from the input signal as extracted information.” (lines 10-11) of instant application claim 1 corresponds to “wherein the processor is configured to analyze the input signal and extracts the plurality of criteria from the input signal as extracted information.” (lines 16-18) of the patented claim 1.
e) the claimed “wherein the processor selects and organizes the transition to the next frame segment of the video stream from among the optional frame segments according to the feedback of the input signal that is dynamically analyzed.” (lines 12-14) of instant application claim 1 corresponds to “wherein the processor selects and organizes in parallel the transition to the next frame segment of the video stream from among the optional frame segments according to the feedback from the live A/B split testing of previous frame segments...” (lines 30-34) of instant application claim 1. 
Since claim 1 in the instant application is a broader recitation of claim 1 in Pat. 10,142,702 it would have been obvious to modify claim 1 in Pat. 10,142,702 to get claim 1 in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10, 12-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brazell et al. (US Pub. 2006/0149631) in view of Conrad et al. (US Pub. 2013/0298146), herein referenced as Brazell and Conrad, respectively.
Regarding claim 1, Brazell discloses “A system for A/B split testing (Abstract, [0009]-[0010], [0052]), comprising: 
a storage device storing a set of data ([0040]-[0041], Fig. 1, i.e., memory and mass storage devices); 
a processor coupled to the storage device ([0039], Fig. 1, i.e., processing system); 
the processor configured to receive an input signal from the input device, the input signal including a plurality of criteria (i.e., customer response data) … the 
Brazell fails to explicitly disclose an input device receiving input from a sensor according to a review of composed set of data; the input signal including a plurality of criteria noted according to a time of the composed set of data, wherein the processor is configured to dynamically analyze the input signal and extracts the plurality of criteria from the input signal as extracted information, and wherein the processor selects and organizes the transition to the next frame segment of the video stream from among the optional frame segments according to the feedback of the input signal that is dynamically analyzed.
Conrad teaches the technique of providing an input device receiving input from a sensor according to a review of composed set of data ([0005], [0030]-[0033], Fig. 1, i.e., to a time of the composed set of data ([0122], Fig. 5, i.e., user reactions are correlated to specific portions of the media program), wherein the processor is configured to dynamically analyze the input signal and extracts the plurality of criteria from the input signal as extracted information, and wherein the processor selects and organizes the transition to the next frame segment of the video stream from among the optional frame segments according to the feedback of the input signal that is dynamically analyzed ([0025], [0046]-[0047], [0144]-[0146], Fig. 8).
Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing an input device receiving input from a sensor according to a review of composed set of data; the input signal including a plurality of criteria noted according to a time of the composed set of data, wherein the processor is configured to dynamically analyze the input signal and extracts the plurality of criteria from the input signal as extracted information, and wherein the processor selects and organizes the transition to the next frame segment of the video stream from among the optional frame segments according to the feedback as taught by Conrad, to improve the advertisement optimization broadcast system of Brazell for the predictable result of enabling an advertiser measure the value of their advertisements and to dynamically alter advertisements on-the-fly based on user reactions ([0127]).
Regarding claim 7, Brazell discloses different test advertisements are shown to different users, wherein the test advertisements include different advertisement variables, however fails to explicitly disclose “wherein different initial time segments of 
Conrad teaches the technique wherein different initial time segments of the composed set of data are shown to different users (i.e., an advertisement may have five alternate second portions of ten seconds), and wherein a version of a later time segment than the initial time segments is selected according to input signal received by the processor, the version being among a plurality of version of the later time segment of set of data stored in the storage device ([0005], [0046]-[0047], i.e., an advertisement may have fifteen alternative third portions of ten seconds). 
Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing wherein different initial time segments of the composed set of data are shown to different users, and wherein a version of a later time segment than the initial time segments is selected according to input signal received by the processor, the version being among a plurality of version of the later time segment of set of data stored in the storage device as taught by Conrad, to improve the advertisement optimization broadcast system of Brazell for the predictable result of enabling an advertiser measure the value of their advertisements and to dynamically alter advertisements on-the-fly based on user reactions ([0127]).
Regarding claim 8, Brazell discloses “wherein the set of data comprises a video…” ([0048]-[0050], [0052], i.e., video advertisement). 

Conrad teaches the technique of providing wherein for each of a plurality of users, a series of different motifs are shown during different times within a period of time, and then, while an intermediate part of the video is being shown, a later part of the video is selected by the processor based upon a recorded reaction of each of the plurality of users, and the part of the video is selected accordingly ([0005], [0025], [0040], [0046]-[0047]). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing wherein for each of a plurality of users, a series of different motifs are shown during different times within a period of time, and then, while an intermediate part of the video is being shown, a later part of the video is selected by the processor based upon a recorded reaction of each of the plurality of users, and the part of the video is selected accordingly as taught by Conrad, to improve the advertisement optimization broadcast system of Brazell for the predictable result of enabling an advertiser measure the value of their advertisements and to dynamically alter advertisements on-the-fly based on user reactions ([0127]).
Regarding claim 10, Brazell discloses “wherein the set of data comprises a video ([0048]-[0050], [0052], i.e., video advertisement), wherein the processor runs live A/B split testing within the video, and wherein the processor composes the set of data from the storage device according to the extracted information...” ([0009]-[0010], [0045], 
Brazell fails to explicitly disclose sends the composed set of data, time segment by time segment, to the input device according to the feedback of the input signals.
Conrad teaches the technique of sending the composed set of data, time segment by time segment, to the input device according to the feedback of the input signals ([0005], [0025], [0046]-[0047], [0052]-[0054], Fig. 3). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of sending the composed set of data, time segment by time segment, to the input device according to the feedback of the input signals as taught by Conrad, to improve the advertisement optimization broadcast system of Brazell for the predictable result of enabling an advertiser measure the value of their advertisements and to dynamically alter advertisements on-the-fly based on user reactions ([0127]).
Regarding claim 12, Brazell fails to disclose “wherein the set of data comprises a video, and wherein the processor uses a video template, with a first portion of the video that comprises of one or more test video segments, and a later portion of the video that comprises of one or more templates that need to be filled in dynamically after the first portion of the video has been run, but when the later portion of the video has not yet been run at the input device.”
Conrad teaches the technique of providing wherein the set of data comprises a video, and wherein the processor uses a video template, with a first portion of the video that comprises of one or more test video segments, and a later portion of the video that 
Regarding claim 13, Brazell discloses “A server ([0037], Fig. 1, i.e., computer device), comprising: a storage device storing a set of data ([0040]-[0041], Fig. 1, i.e., memory and mass storage devices), and a program executable by a processor ([0039], Fig. 1, i.e., processing system); and 
the processor receiving an input signal from a input device, the input device receiving input from a sensor according to a review of composed set of data, the input signal including a plurality of criteria noted according to a time of the composed set of data, the processor processing the first set of data according to a feedback of the input signal according to the program, wherein the processor… analyzes the input signal and 
Brazell fails to explicitly disclose “the input device receiving input from a sensor according to a review of composed set of data, the input signal including a plurality of criteria noted according to a time of the composed set of data, wherein the processor dynamically analyzes the input signal and extracts the plurality of criteria from the input signal as extracted information according to the program, and wherein the processor selects and organizes the transition to the next frame segment of the video stream from among the optional frame segments according to the feedback of the input signal that is dynamically analyzed.”
Conrad teaches the technique of providing the input device receiving input from a sensor according to a review of composed set of data ([0005], [0030]-[0033], Fig. 1, i.e., audience-sensing device is used to passively sense audience reactions to media programs), the input signal including a plurality of criteria noted according to a time of dynamically analyzes the input signal and extracts the plurality of criteria from the input signal as extracted information according to the program, and wherein the processor selects and organizes the transition to the next frame segment of the video stream from among the optional frame segments according to the feedback of the input signal that is dynamically analyzed” ([0025], [0046]-[0047], [0144]-[0146], Fig. 8).
Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing the input device receiving input from a sensor according to a review of composed set of data, the input signal including a plurality of criteria noted according to a time of the composed set of data, wherein the processor dynamically analyzes the input signal and extracts the plurality of criteria from the input signal as extracted information according to the program, and wherein the processor selects and organizes the transition to the next frame segment of the video stream from among the optional frame segments according to the feedback as taught by Conrad, to improve the advertisement optimization broadcast system of Brazell for the predictable result of enabling an advertiser measure the value of their advertisements and to dynamically alter advertisements on-the-fly based on user reactions ([0127]).
Regarding claim 16, claim 16 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 7.
Regarding claim 17, claim 17 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 8.
claim 18, Brazell discloses “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and executable by a computer to cause the computer to perform a method for A/B testing (Abstract, [0009]-[0010], [0052], Fig. 1), comprising: 
a memory ([0040]-[0041], Fig. 1, i.e., memory and mass storage devices); 
a processor coupled to the memory ([0039], Fig. 1, i.e., processing system), the processor configured to perform the method of A/B testing comprising: 
storing in storage device a set of data… ([0040]-[0041], Fig. 1); 
receiving, by the processor, an input signal from the input device… the processor… processing the first set of data according to a feedback of the input signal according to the program instructions.” ([0036], [0041], [0045], [0050]-[0052], Claim 132, i.e., test advertisements are actual advertisements that are broadcast with known advertisement variable settings. Each of the plurality of broadcast test advertisements has unique advertisement variable settings. The act of broadcasting a plurality of test advertisements includes recording customer response data that can be correlated with each of the test advertisements. Once the plurality of test advertisements are broadcasted, the advertising variable settings of each of the test advertisements are analyzed in relation to the corresponding customer response data. Moreover, the system of Brazell may be implemented through executable instructions including one or more program modules, thus teaches processing “according to a program”).
Brazell fails to explicitly disclose “receiving, by an input device, input from a sensor according to a review of composed set of data; the input signal including a plurality of criteria noted according to a time of the composed set of data, the processor dynamically processing a first set of data according to a feedback of the input signal according to the program instructions, wherein the processor selects and organizes the transition to the next frame segment of the video stream from among the optional frame segments according to the feedback of the input signal that is dynamically analyzed.”
Conrad teaches the technique of receiving, by an input device, input from a sensor according to a review of composed set of data ([0005], [0030]-[0033], Fig. 1, i.e., audience-sensing device is used to passively sense audience reactions to media programs); the input signal including a plurality of criteria noted according to a time of the composed set of data ([0122], Fig. 5, i.e., user reactions are correlated to specific portions of the media program), the processor dynamically processing a first set of data according to a feedback of the input signal according to the program instructions, wherein the processor selects and organizes the transition to the next frame segment of the video stream from among the optional frame segments according to the feedback of the input signal that is dynamically analyzed ([0025], [0046]-[0047], [0144]-[0146], Fig. 8).
Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of receiving, by an input device, input from a sensor according to a review of composed set of data; the input signal including a plurality of criteria noted according to a time of the composed set of data, the processor dynamically processing a first set of data according to a feedback of the input signal according to the program instructions, wherein the processor selects and organizes the transition to the next frame segment of the video stream from among the optional frame segments according to the feedback as taught by Conrad, to improve the advertisement optimization broadcast system of .

Claims 3, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brazell et in view of Conrad and in further view of Burger et al. (US Pub. 2012/0324494), herein referenced as Burger.
Regarding claim 3, Brazell fails to disclose “wherein the set of data includes a video stream that is time segmented by the processor, and wherein the plurality of criteria includes motifs of the video stream, user reaction to a viewing of a portion of a composed version of the video stream, and eye tracking information and further comprising a plurality of the input devices sending a plurality of the input signals according to the review of composed set of data.”
Conrad teaches the technique of providing wherein the set of data includes a video stream that is time segmented by the processor ([0025], [0046]-[0047]), and wherein the plurality of criteria includes motifs of the video stream ([0025], [0046]-[0047], i.e., different scenes), user reaction to a viewing of a portion of a composed version of the video stream ([0122], Fig. 5, i.e., user reactions are correlated to specific portions of the media program), and eye tracking information ([0030]-[0033], i.e., facial orientation including eye tracking).
Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing a video stream that is time segmented by the processor, and wherein the plurality of criteria includes motifs of the video stream, user reaction to a 
The combination fails to explicitly disclose a plurality of the input devices sending a plurality of the input signals according to the review of composed set of data.
Burger teaches the technique of providing a plurality of the input devices sending a plurality of the input signals according to the review of composed set of data ([0002], [0008]-[0012], Fig. 1, i.e., the system receives emotional responses from a plurality of viewers viewing advertisements). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing a plurality of the input devices sending a plurality of the input signals according to the review of composed set of data as taught by Burger, to improve the advertisement optimization broadcast system of Brazell for the predictable result of providing advertisements that reflect the tastes and interest of the viewer ([0001]).
Regarding claim 15, claim 15 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
Regarding claim 20, claim 20 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brazell et in view of Conrad and in further view of Yoneda et al. (US Pub. 2015/0256877), herein referenced as Yoneda.
Regarding claim 6, Brazell discloses a server comprising the processor ([0038]).
However, the combination fails to disclose the server being a virtual server in the clouds.
Yoneda teaches the technique of providing a virtual server in the clouds ([0098, Figs. 1A-B, i.e., the cloud server is a virtual server). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing a virtual server in the clouds as taught by Yoneda, to improve the advertisement optimization broadcast system of Brazell for the predictable result of providing a stable, secure and easily scalable system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brazell in view of Conrad and in further view of Eldering et al. (US Pat. 7,949,565), herein referenced as Eldering.
	Regarding claim 9, the combination fails to disclose “a second storage device storing policy and privacy rules, the processor composing the set of data from the first storage device according to the policy and privacy rules.”
	Eldering teaches the technique of providing “a second storage device storing policy and privacy rules, the processor composing the set of data from the first storage device according to the policy and privacy rules.” (Col. 2 line 43-Col. 3 line 35, Col. 5 lines 7-22, Col. 26 lines 7-14, Figs. 3-4, i.e., the system utilizes a secure profiling .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brazell in view of Conrad and in further view of Ambrozic et al. (US Pub. 2016/0048855), herein referenced as Ambrozic.
Regarding claim 11, Brazell discloses “wherein the set of data comprises a video ([0048]-[0050], [0052], i.e., video advertisement), and wherein the processor runs live A/B split testing within the video, the processor conducts the A/B split testing in parallel, in a live setting in real time, across a plurality of audiences watching over multiple devices.” ([0009]-[0010], [0045], [0048]-[0050], [0052], i.e., the analysis includes comparing at least two test advertisements with different advertisement variable settings to one another. The system provides near real time measurement and adjustment).
The combination fails to disclose “the processor conducts the A/B split testing in parallel, across a plurality of audiences watching over multiple devices.”
Ambrozic teaches the technique of providing a processor conducts the A/B split testing in parallel, across a plurality of audiences watching over multiple devices .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 18, 2021